         Case 3:19-cv-00290-EMC Document 41 Filed 01/16/20 Page 1 of 1




                               OFFICE OF THE CLERK
                           UNITED STATES DISTRICT COURT
                              Northern District of California

                                      CIVIL MINUTES


Date: January 16, 2020           Time: 10:34-11:00 =            Judge: EDWARD M. CHEN
                                       26 Minutes

Case No.: 19-cv-00290-EMC        Case Name: American Civil Liberties Union Foundation v.
                                 Department of Justice


Attorney for Plaintiff: Matt Cagle
Attorney for Defendant: Elizabeth Tulis

Deputy Clerk: Angella Meuleman                         Court Reporter: Not Reported

                                       PROCEEDINGS

Stats Conference - held.


                                          SUMMARY

Plaintiff stated production of FOIA request continues to be delayed. Government stated all
agencies are proceeding expeditiously. Parties have agreed in scope of searches.

Court REFERRED matter to randomly assigned MJ to determine appropriate deadlines for
processing and producing FOIA documents. Court will retain jurisdiction over merits of FOIA
issues, including application of exemptions, if any.

CASE CONTINUED TO: April 16, 2020 at 10:30 A.M. for Status Conference. Joint Status
Report due April 9, 2020.
